Citation Nr: 1143095	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Diane Sapp, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and R.G.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, and from January 1986 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In a January 2007 decision, the Board denied entitlement to the above-captioned issue on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The January 2007 Board decision with regard to the above-captioned issue was vacated and remanded by the Court by way of a January 2009 Memorandum Decision and May 2010 Order.  An Order of Judgment was entered in February 2009.

A letter was sent to the Veteran and his attorney in July 2009 in which they were given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In October 2009 and November 2009, the Veteran and his representative submitted additional evidence to the Board.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the Board finds that the Veteran should be provided with a new VA examination addressing the issue of whether he currently has posttraumatic stress disorder (PTSD).  In that regard, the Board observes that the Veteran has been provided with VA examinations dated in August 1999, February 2000, October 2003, and July 2005, which all failed to diagnose PTSD.  Nevertheless, there are numerous private and VA medical treatment records in the claims file which reflect diagnoses of and treatment for PTSD.  While the August 1999, February 2000, and October 2003 VA examiners did not diagnose PTSD, they did not explain why a diagnosis of PTSD was not appropriate, particularly in light of the numerous findings of PTSD.  Although the July 2005 VA examiner provided rationale for the conclusion that the Veteran did not have PTSD, that rationale was a finding that it was unlikely that the Veteran witnessed the stressor of having observed a rape that he identified.  The VA examiner is not qualified to make the finding that it is unlikely that the Veteran's reported stressor occurred, as the finding of whether the evidence corroborates the Veteran's reported stressor is a finding of fact for the Board to make.  As the VA examiner is not qualified to make the finding of fact supporting the conclusion that the Veteran does not have PTSD, the Board finds the July 2005 VA opinion to be inadequate.  Thus, the Veteran should be provided with a new VA examination addressing the issue of whether the Veteran has PTSD, and if so, whether his PTSD is related to any of his confirmed stressors, including witnessing a rape during military service.

Prior to the examination, the RO must provide the VA examiner with a summary of the Veteran's stressors which have been corroborated by the evidence of record.  The Veteran's service treatment records reflect that he reported that he was assaulted at gunpoint, involved in a motor vehicle accident, and experienced dehydration following a road march.  With regard to the Veteran's reported stressor of having observed a rape, the Board observes that the record contains a May 1986 investigative report which reflects that a rape was alleged, but concluded that the alleged rape was unfounded as the acts performed were consensual.  In that regard, the Veteran's statements of having witnessed what he believed to be a rape are competent and credible evidence.  Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The RO should also ask the VA examiner to provide an opinion as to whether the Veteran's reported stressor of having witnessed a rape which is later found to have been consensual is a sufficient trauma upon which to base a diagnosis of PTSD.  

In addition, with regard to the numerous private and VA medical treatment records in the claims file which reflect diagnoses of and treatment for PTSD, the RO should attempt to contact the medical providers who diagnosed PTSD and request that they explain the basis for the diagnosis of PTSD, to include identification of the stressor upon which the diagnosis of PTSD was based.  Those medical providers include J. Wallace, M.D., C. Gimenez-Reyes, M.D., S. Prakash, M.D., J. Ferkovich, MSW, D. Scullen, RN-C, J. Holmgren, M.D., E. Falls, MSW LCSW, K. Kliese, M.D., K. Petron-Broda, LICSW, W. Seymour, Ph.D., and T. Hinze, Ph.D.

Accordingly, the case is remanded for the following action:

1.  The RO must contact all of the VA and private medical providers who diagnosed PTSD and request that they explain the basis for their PTSD diagnosis, to include identification of the stressor or stressors upon which the diagnosis of PTSD is based.  Those medical providers include J. Wallace, M.D., C. Gimenez-Reyes, M.D., S. Prakash, M.D., J. Ferkovich, MSW, D. Scullen, RN-C, J. Holmgren, M.D., E. Falls, MSW LCSW, K. Kliese, M.D., K. Petron-Broda, LICSW, W. Seymour, Ph.D., and T. Hinze, Ph.D.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must provide the Veteran with a new VA psychiatric examination to determine whether he has a valid diagnosis of PTSD and to ascertain the nature, severity, and etiology of any PTSD found.  The RO must specify for the examiner the stressor(s) that are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with, and review, the entire claims file and a copy of this Remand in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate and discuss the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the VA examiner must provide an opinion as to whether the Veteran's reported stressor of having witnessed what he believed to be a rape, but which was later determined to have been a consensual act, is a sufficient trauma upon which to base a diagnosis of PTSD.  If the diagnosis of PTSD is not deemed appropriate, the examiner must explain the rationale behind this finding in light of the numerous diagnoses of PTSD of record.  The examiner must also provide an opinion as to whether any of the Veteran's other psychiatric disorders are related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim.  In addition to service connection for PTSD, the RO must also consider whether service connection is warranted for any of the Veteran's diagnosed psychiatric disabilities.  If the Veteran's claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulations concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


